DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-2, 4 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 6,302,122) in view of Rastegar et al. (US 2015/0338272).
Regarding Claim 1, Parker et al. (US’122) teach a sprayer (Abstract) comprising, one or more sensors in a for pressure, temperature, liquid level, user height, user presence, user image, arm location, and feed rate in a feedback control (col. 15, lines 28-33; col. 14, lines 17-28); a dispenser assembly, including one or more components configured to spray sunscreen lotion (col. 8, lines 35-45; col. 10, lines 38-46; col. 14, lines 17-28); a reservoir (tank 84) capable of containing sunscreen lotion (col. 14, lines 65-67; col. 5, lines 49-59); and a controller which includes at least circuitry for feedback control of sensed process parameters to spray a coating material like sunscreen lotion (col. 14, lines 17-28; col. 15, lines 27-33).
US’122 suggests a sensor to scan the surface of the user’s body at wavelengths of light (e.g. infrared) to identify specific body areas and to control the sprayer (col. 14, lines 17-28). US’122 fails to teach a UV sensor. Rastegar et al. (US’272) teach a device for measuring UV radiation absorbed by a user’s skin and making recommendations about how much sunscreen protection should be provided, such device including one or more UV sensors configured to detect UV on skin surfaces of a person (Claim 1; [0012, 0028, 0031, 0039-0040, 0048]) and programming capable of determining whether areas of skin surfaces on a person require sunscreen protection or do not require sunscreen protection based on UV readings from the one or more sensors [0046], including a) ranking the areas of skin surfaces that require a given amount of sunscreen protection, since it can calculate a required sunscreen SPF level (Claim 5; [0011]), based on a threshold (i.e. scale from a minimum to a maximum according to an e.g. SPF) on a scale from a minimum to a maximum (threshold for alert, for example) according to a desired amount of sunscreen protection to provide data for feedback to control the sprayer of US’122 which suggests imaging of the body with various sensors, including light sensors to provide information about a spraying process for control of a spraying process.
Regarding Claim 2, US’122 teaches that the sprayer is capable of modifying a spray flow rate, (col. 10, lines 38-46), spray drop size, spray pattern, direction, and volume (col. 8, lines 35-45).
	Regarding Claim 4, the dispenser assembly includes at least an actuator or controllable aperture (active nozzle 51, See Figure 9; col. 6, lines 52-62).
	 Regarding Claim 10, US’272 teaches a UV camera for imaging the skin surfaces (Fig. 8, h100; [0048, 0031]).
	Regarding Claim 11, US’122 teaches an infrared sensor (col. 14, line 21), and US’272 teaches a UV sensor, both within the recited range of wavelength. 
	Regarding Claim 12, US’272 suggests an image processor configured to assign a value to an intensity of electromagnetic radiation (UV radiation) reflected from skin surfaces in order to represent more closely a skin tone used to determine whether how much sunscreen is required [0049].
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 6,302,122) in view of Rastegar et al. (US 2015/0338272) as applied to Claim 1 above, and further in view of Lotterhos et al. (US 2006/0213432).
Regarding Claim 5-9, US’122 suggests that a dispenser assembly of a sprayer is configured to direct spray in a direction of skin surfaces and to modify process parameters such as spray shape (pattern). The combination of US’122 in view of US’272 fails to teach a proximity sensor. Lotterhos et al. (US’432) teaches an analogous sprayer for coating skin with sunscreen (Abstract; Fig. 1), and in addition teaches a proximity sensor (capable of detecting a distance of the proximity sensor to skin surfaces) to tell when a person is within a certain distance in front of a nozzle to control operation of the nozzle [0015]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of the combination of US’122 in view of US’272 with a proximity sensor configured to detect skin surfaces (i.e. that skin surfaces are within a given distance away from a nozzle), because US’432 suggests a proximity sensor to control the operation of a sprayer based on the presence of skin surfaces at some distance in front of a nozzle. Moreover, operation of a nozzle based on a proximity sensor would be expected to include basic functions such as turning a sprayer with dispenser assembly on or off as needed based on a presence or absence of a person in order not to waste material or energy, and the combination of sensor and other control features taught in US’122 and US’272 is capable of performing the remaining functions recited in Claims 5-9.
Claims 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 6,302,122) in view of Rastegar et al. (US 2015/0338272) as applied to Claim 12 above, and further in view of Hyde et al. (US 2015/0057622).
Regarding Claims 13-15, the combination of US’122 in view of US’272 fails to teach dividing an image into a grid. It was well-known in the prior art to divide an image into a grid for analysis. For example, Hyde et al. (US’622) teach a method for controlling an application of a skin treatment (e.g.  
Further regarding Claim 15, US’122 suggests that a dispenser assembly is capable of regulating pressure (col. 8, lines 35-45); a capability of regulating pressure suggests a capability of increasing pressure, since even regulating by decreasing pressure would suggest a capability of returning it to its starting pressure by increasing it.
Regarding Claim 16, the sprayer of US’122 is capable of adjusting the dispenser assembly angle to be aimed at grid squares requiring sunscreen protection (col. 7, lines 37-62), especially since the claims do not limit the capability of an image processor to divide an image into a grid of squares of any particular size or number to within a particular region or limit a capability of any particular control system for controlling the angle.
Regarding Claim 19, US’122 teaches a dispenser assembly capable of adjusting spray patterns with an average diameter within a preferred range (col. 8, lines 37-62) and of changing a distance between a nozzle and skin surfaces to be sprayed (col. 9, lines 11-15). US’122 also provides evidence that spray diameter is a function of distance of a nozzle from a surface to be sprayed (i.e. “Greater .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 6,302,122) in view of Rastegar et al. (US 2015/0338272) and Hyde et al. (US 2015/0057622) as applied to Claim 15 above, and further in view of Spivak et al. (US 2006/0163382).
Regarding Claim 17, the combination of US’122 in view of US’272 and US’622 fails to teach adjusting power applied to a dispenser assembly. Spivak et al. (US’382) teach a sprayer for spraying sunscreen lotion and a dispenser assembly, which includes controller systems for controlling power supply [0047]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of the combination of US’122 in view of US’272 by providing a controller capable of adjusting power, because US’382 suggests power for an analogous dispenser assembly and means of controlling it.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US 6,302,122) in view of Rastegar et al. (US 2015/0338272) and Hyde et al. (US 2015/0057622) as applied to Claim 15 above, and further in view of Goodwin et al. (2008/0118734).
Regarding Claim 18, US’122 teaches that a spray nozzle dispenses a liquid (col. 4, lines 7-27). US’622 suggests applying a skin treatment agent, including sunscreen [0066], by atomization or by an ultrasonic means [0067]. The combination of US’122 in view of US’272 and US’622 fails to teach a vibrating mesh or ultrasonic wave sprayer. Goodwin et al. (US’734) teach a method for coating an active material (e.g. sunscreen [0047]) and suggest atomizing by any conventional means, which includes an ultrasonic nozzle (i.e. “ultrasonic wave sprayer”) [0077]. Additionally, it teaches that such ultrasonic nozzles produce droplets whose size is a function of the frequency of oscillation (id.).  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the sprayer of the .
Response to Arguments
Applicant’s claim amendments, filed 17 August 2021, with respect to the objections to Claims 7 and 8 have been fully considered and are persuasive.  The objections to Claims 7 and 8 has been withdrawn. 
Applicant’s claim amendments, filed 17 August 2021, with respect to the rejection of Claims 1-19 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of Claims 1-19 under 35 USC 112(b) has been withdrawn. 
Applicant's arguments filed 17 August 2021 with respect to the rejections of Claims 1-19 under 35 USC 103 have been fully considered but they are not persuasive.
In response to Applicant’s argument that because Parker et al. (US’122) teaches a sunless tanning composition, it does not teach a sunscreen lotion (Remarks, p. 7), US’122 expressly includes sunscreen lotion within its scope of application (col. 5, lines 55-56).
In response to Applicant’s argument that Rastegar (US’272) does not disclose a dispenser that can apply sunscreen lotion to meet a required SPF as claimed (Remarks, p. 8), since US’122 can be controlled to apply sunscreen, SPF is a known measure of sunscreen protection, and US’272 teaches a way of calculating an amount of time that a user can be exposed to radiation as a function of sunscreen lotion SPF level based on data on the exposure of skin to UV light, the combination of references cited to reject Applicant’s claims suggest a sprayer of performing the recited functions. Applicant has not provided an explanation for arguing that it cannot perform the functions.

In response to Applicant’s argument that the rate of UV absorption is only a value determined by skin type, not a direct measurement (Remarks, p. 8), US’272 teaches measuring an amount of UV to which the skin is exposed (i.e. on the skin surfaces) (Abstract).
In response to Applicant’s argument that US’272 fails to teach a device for measuring UV radiation absorbed by a user’s skin (Remarks, p. 8), US’272 teaches a device for measuring UV radiation on the surface of skin (i.e. amount of UV from the sun to which skin is exposed) (Claim 4). Although, the device does not directly measure an amount of UV radiation absorbed by the skin, it calculates a rate of UV radiation absorbed by the skin (Claim 1). Applicant’s claims also do not require measuring an amount of UV radiation absorbed by a user’s skin.
In response to Applicant’s argument that US’272 does not disclose ranking areas of skin surfaces (Remarks, p. 9), the argument depends on an intended use which is not given patentable weight. Nevertheless, because US’272 teaches that it can calculate a required sunscreen SPF level (Claim 5; [0011]), based on a threshold (i.e. scale from a minimum to a maximum according to an amount of sunscreen protection detected or required) and b) providing an alert to apply a sunscreen lotion according to a threshold [0046-0048, 0050], it is capable of generating different values for different areas of skin surfaces and thus of ranking areas of skin surfaces that require more or less skin protection (from a maximum to a minimum).
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712